0R!$H$lAl,
      lln t\e Wnite\ btutes @ourt of ;felerst                                                          @tsfms
                                                                 No. l5-723 C, l5-799 C
                                                                   Filed: June 6,2016
                                                                NOT TO BE PUBLISHED
                                                                                                  FILED
,|(   ********     *!   * * * * * * * *,k * * * * * * *   {<   ***   tr :}   * * * *,* * * {.
                                                                                           *     JUN   - 6 2016
                                                                                                 U.S. COURT OF
MONTE LITTLE COYOTE &                                                                           FEDERAL CLAIMS
MARK WAYNE BALLARD

             Plaintiffs, pro se,




THE UNITED STATES,

             Defendant.


**t     *,t {.,***rf :t105
Fed. Cl. 353, 361 (2012),alf'd,503 F. App'x 952(Fed. Cir.2013). Specifically, the movantmust
show: (1) an intervening change in controlling law; (2) the availability ofpreviously unavailable
evidence; or (3) the necessity of granting the motion to prevent manifest injustice. 1d The court
has considerable discretion in ruling on a motion for reconsideration. See Yuba Natural Res.,
Inc. v. UnitedStates,904F,2d1577,1583 (Fed. Cir. 1990). But, granting such relief requires ,,a
showing of extraordinary circumstances." caldwell v. united stotes, 391 F.3d 1226, 1235 (Fed.
Cir. 2004) cert. denied,546 U.S. 826 (2005) (citation omitted).

             Plaintiffs in their April 26,2016 Motion For Reconsideration do not argue that there has
been an intervening change in the controlling law, nor do they argue that there is an availability                of
previously unavailable evidence, nor have they demonstrated that denying the April 26,2016
Motions For Reconsideration would result in manifest injustice.
         In the March 16,2016 Memorandum opinion And Final order, the court granted the
 Govemment's Motion To Dismiss, because it determined that the court did not have iurisdiction
to_adjudicate the claims alleged in Plaintiffs' July 13,2015 complaint. ECF No. 15. in the April
26,2016 Motion For Reconsideration, however, plaintiffs have not shown that the court has
jurisdiction over the claims alleged in plaintiffs' July 13, 2016 complaint nor that
                                                                                     denying the
 4pr1126,2016 Motion For Reconsideration would manifest injustice. Instead, Plaintiffs reargue
the merits ofthe underlying case.

       For these reasons, Plaintiffs' April26,2016 Motion For Reconsideration is DENIED.

       IT IS SO ORDERED.